Title: From George Washington to Major General Benjamin Lincoln, 7 May 1778
From: Washington, George
To: Lincoln, Benjamin


                    
                        My dear Sir,
                        Valley-forge May 7th 1778.
                    
                    A Gentleman of France having, obligingly, sent me three setts of Epaulets & Sword knotts, two of them professedly to be disposed of to any friend, I should choose I take the liberty of presenting them to you, and Genl Arnold, as a testimony of my sincere regard, and approbation of your conduct.
                    Nothing would give me more pleasure than to hear of your perfect recovery, as I am with the most affecte esteem & regard Dr Sir Yr Obedt
                    
                        Go. Washington
                    
                